        Case 2:20-cv-02491-GGH Document 17 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BENNY WILLIAMS,                                  No. 2:20-cv-02491 GGH P
12                       Petitioner,
13           v.                                        ORDER
14    JEFF LYNCH, et al.,
15                       Respondents.
16

17          On March 12, 2021, the court ordered respondent to show cause for failing to adhere to

18   the court’s order and deadline to submit a response to petitioner’s habeas petition. ECF No. 12.

19   Respondent has responded to the order to show cause explaining excusable neglect. ECF No. 14.

20   Respondent has also filed a motion to dismiss. ECF No. 15. Accordingly, the court’s will

21   discharge its order to show cause.

22          IT IS HEREBY ORDERED that:

23          1. The court’s March 12, 2021 order to show cause (ECF No. 12) is discharged; and

24          2. Petitioner’s opposition or statement of non-opposition to the motion to dismiss shall

25   ////

26   ////

27   ////

28   ////
                                                      1
       Case 2:20-cv-02491-GGH Document 17 Filed 03/22/21 Page 2 of 2


 1   be filed and served within thirty days from the date of this order, and respondent’s reply, if any,
 2   shall be filed and served within fourteen days thereafter.
 3   Dated: March 22, 2021
                                                 /s/ Gregory G. Hollows
 4                                       UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
